343 F.2d 913
Richard W. WOODS, Appellant,v.UNITED STATES of America, Appellee.
No. 19722.
United States Court of Appeals Ninth Circuit.
April 19, 1965.

Appeal from the United States District Court for the District of Alaska, at Anchorage; Raymond E. Plummer, Judge.
Wilson & Wilson, Anchorage, Alaska, James K. Tallman, Anchorage, Alaska, for appellant.
Richard L. McVeigh, U. S. Atty., H. Russell Holland, Asst. U. S. Atty., Anchorage, Alaska, for appellee.
Before POPE, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM.


1
In this matter we find no error in the record and accordingly the judgment is affirmed.